 

Exhibit 10.1

 

[ex10-1img001.jpg]

1690 South Congress Ave., Suite 201
Delray Beach, FL 33445



 

 

LETTER AGREEMENT

 

December 18, 2013

 

Ironridge Global IV, Ltd.

Harbour House, 2nd Floor

Waterfront Drive

Road Town, Tortola, British Virgin Islands  VG1110

Attn:  David Sims, Director

 

Dear David:

 

This agreement (“Letter Agreement”) between PositiveID Corporation (the
“Company”), a Delaware Corporation and Ironridge Global IV, Ltd., a British
Virgin Islands business company and its affiliates (“Ironridge” and together,
the “Parties”) is intended to document the agreement between the two parties as
it relates to the Company’s Series F Preferred Stock and the Registration Rights
Agreement between the parties executed on August 26, 2013. Any terms not
addressed in this Letter Agreement remain unchanged:

 

 

1.

The Parties have agreed to amend and restate the Certificate of Designations of
Preferences, Rights and Limitations of Series F Preferred Stock, as detailed in
the attached Amended and Restated Certificate of Designations of Preferences,
Rights and Limitations of Series F Preferred Stock.

 

2.

The Parties have agreed to amend Section 2(d) of the Registration Rights
Agreement dated August 26, 2013, so that the Company shall owe Ironridge 150
Series F Preferred shares as a penalty if the Registration Statement is not
effective by January 10, 2014 and an additional 150 Series F Preferred shares if
the Registration Statement is not effective by January 24, 2014. The original
penalty share clause of the Registration Rights Agreement is deleted in its
entirety.

 

Sincerely,

 

 

/s/ William Caragol                                     
William J. Caragol

Chief Executive Officer


 

 

Agreed and accepted as of December 18, 2013:

 

Ironridge Global IV, Ltd.:

 

 

/s/ David Sims                                             
David Sims

Director